----           ..
       --------·~--   --------




                      Order entered October        /g ,2012



                                                                     In The
                                                           QCourt of ~peal~
                                                   jfiftb mi~tritt of t!Cexa~ at mana~

                                                              No. 05-12-00211-CR

                                                     CHRISTEN MITCHELL, Appellant

                                                                       v.
                                                      THE STATE OF TEXAS, Appellee

                                               On Appeal from the 291st Judicial District Court
                                                            Dallas County, Texas
                                                    Trial Court Cause No. F10-61101-U

                                                                   ORDER
                                 On September 19, 2012, this Court ordered court reporter Peri Wood to file, within

                    fifteen days, a supplemental record containing State's Exhibit nos. 7 and 11, DVDs. To date,

                    Ms. Wood has neither filed the supplemental record containing the exhibits nor communicated

                    with the Court regarding the status of the supplemental record.

                                 Accordingly, this Court ORDERS Peri Wood, official court reporter of the 291st Judicial

                    District Court, to file, within SEVEN DAYS of the date of this order, a supplemental record

                    containing State's Exhibit nos. 7 and 11, DVDs. The exhibits shall be filed in the proper MP3 or

                    MP4 format. No further extensions will be granted. If we do not receive the supplemental

                    record with the time specified, we will order that Peri Wood not sit as a court reporter until she

                    has filed the exhibits in this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following:

   •   Honorable Susan Hawk, Presiding Judge, 291 st Judicial District Court;

   •   Peri Wood, Official Court Reporter, 291st Judicial District Court; and

   •   Counsel for all parties.




                                                     cJ-<-~·
                                                    DAVID L. BRIDGES
                                                    JUSTICE